Exhibit 10.1



__________



 

 

 

 

 

 

TERMINATION AND RELEASE AGREEMENT



 

 

 

 

 

Between

:





MAINLAND RESOURCES, INC.



 

And

:





AMERICAN EXPLORATION CORPORATION



 

 

 

 

Mainland Resources, Inc.


21 Waterway Avenue, Suite 300, The Woodlands, Texas, U.S.A., 77380



__________



 



--------------------------------------------------------------------------------



TERMINATION AND RELEASE AGREEMENt



 

WITH RESPECT TO THE MERGER Agreement and plan of merger



 

 

THIS TERMINATION AND RELEASE AGREEMENT

(the "Agreement") is made as of December 21, 2011 (the "Effective Date")





 

BETWEEN:



MAINLAND RESOURCES, INC.

, a company existing under the
laws of the State of Nevada, U.S.A.





("Mainland");



AND:



AMERICAN EXPLORATION CORPORATION

, a company
existing under the laws of the State of Nevada, U.S.A.





("American Exploration").



 

WHEREAS

:





(A)                  Mainland and American Exploration (each a "Party" and,
together, the "Parties") entered into a Merger Agreement and Plan of Merger
dated March 22, 2010, as amended by a Letter Agreement dated July 28, 2010, and
as further amended by an Amending Agreement dated September 7, 2010, an Amending
Agreement dated December 23, 2010, an Amending Agreement dated March 14, 2011,
an Amending Agreement dated May 17, 2011, an Amending Agreement dated August 18,
2011, and an Amending Agreement dated October 31, 2011 (as so amended,
collectively, the "Merger Agreement") which, subject to certain conditions,
contemplated a merger between the Parties to be effected pursuant to Chapters 78
(Private Corporations) and 92A - Mergers, Conversions, Exchanges and
Domestications, of the Nevada Revised Statutes, with Mainland as the surviving
corporation;



(B)                  The Merger Agreement is subject to termination by either
Party under Section 7.3 of the Merger Agreement if certain conditions specified
in the Merger Agreement are not satisfied at or before the "Termination Date",
which is defined in Section 1.1 of the Merger Agreement to mean January 31,
2012, or such later date as may be mutually agreed by the Parties;



(C)                  Pursuant to Section 7.3 of the Merger Agreement, the Merger
Agreement may be terminated by the mutual agreement of the Parties (without
further action on the part of the American Exploration Shareholders) anytime
prior to the filing of the Articles of Merger; and



(D)                  The Parties wish to terminate the Merger Agreement as
described in this Agreement;



 

THIS AGREEMENT WITNESSES

that in consideration of the respective covenants and agreements herein
contained, the Parties covenant and agree as follows:





--------------------------------------------------------------------------------



- 2 -



Certain Definitions



1.                  Capitalized terms not otherwise herein defined shall have
the meaning ascribed to them in the Merger Agreement.





Agreement to Terminate the Merger Agreement and Mutual Release



2.                  Pursuant to and in accordance with Section 7.3 of the Merger
Agreement, the Parties hereby mutually agree to the termination of the Merger
Agreement as of the Effective Date first written above.



3.                  Each Party hereby agrees to release the other Party hereto
from any further liability to perform such other Party's obligations under the
Merger Agreement. For the avoidance of doubt, the Parties acknowledge and agree
that Mainland shall have no obligation under the Merger Agreement or otherwise
to issue any Mainland Shares, any Mainland Exchange Options or any Mainland
Exchange Warrants and including to, but not limited to, the American Exploration
Option holders as set forth in Schedule "A" to this Agreement.



 

Promissory Note



4.                  The Parties acknowledge and agree that, contemporaneously
with the execution and delivery of this Agreement, the Parties shall enter into
a new promissory note (the "Promissory Note") evidencing American Exploration's
current obligation to pay to Mainland Resources U.S. $67,002.73; comprised of
U.S. $60,000 in principal and U.S. $7,002.73 in accrued interest; pursuant to
that certain promissory note entered into by and between the Parties dated
September 27, 2010, as amended by Amendment No. 1 thereto dated December 23,
2010, as further amended by Amendment No. 2 thereto dated March 30, 2011, as
further amended by Amendment No. 3 thereto dated May 17, 2011, as further
amended by Amendment No. 4 thereto dated August 18, 2011, and as further amended
by Amendment No. 5 thereto dated October 31, 2011 (such Promissory Note, as
amended, being, collectively, the "Original Promissory Note"). The Promissory
Note shall supersede and replace the Original Promissory Note.



 

Entire Agreement



5.                  This Agreement constitutes the entire agreement between the
Parties and supersedes every previous agreement, communication, expectation,
negotiation, representation or understanding, whether oral or written, express
or implied, statutory or otherwise between the Parties with respect to the
subject matter of this Agreement. Nothing in this Section 5 will limit or
restrict the effectiveness and validity of any document with respect to the
subject matter of this Agreement that is executed and delivered
contemporaneously with or pursuant to this Agreement and including, but not
limited to, the Promissory Note referred to in Section 4 above.



 

Governing Laws



6.                  This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia, Canada, and the
laws of Canada applicable therein and shall be treated in all respects as a
British Columbia contract.



--------------------------------------------------------------------------------



- 3 -



 

Counterparts



7.                  This Agreement may be executed in any number of
counterparts, in original form or by facsimile, each of which will together, for
all purposes, constitute one and the same instrument, binding on the Parties,
and each of which will together be deemed to be an original, notwithstanding
that each Party is not a signatory to the same counterpart.



 

Headings



8.                  The descriptive headings of the several Sections of this
Agreement were formulated, used and inserted in this Agreement for convenience
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.



 

IN WITNESS WHEREOF

this Agreement has been executed by the Parties effective as of the Effective
Date first above written.





 

MAINLAND RESOURCES, INC.





By: "William D. Thomas"
     Name: William D. Thomas
     Title: Chief Financial Officer

AMERICAN EXPLORATION CORPORATION




By: "Steven Harding"
     Name: Steven Harding
     Title: President and CEO





--------------------------------------------------------------------------------





Schedule "A"



 

 

American Exploration Options now terminated



 

                           As set forth in Section 3 of the Termination and
Release Agreement of which this Schedule "A" forms a part, and for the avoidance
of doubt, Mainland shall have no obligation under the Merger Agreement or
otherwise to issue any Mainland Shares, any Mainland Exchange Options or any
Mainland Exchange Warrants and including to, but not limited to, the American
Exploration Option holders as set forth below.



American Exploration Options



American Exploration Option holder

Number of American Exploration Shares Under Option

Exercise Price
(U.S. $)

Expiry Date


Cory Bass


50,000


$0.80


Sept. 25, 2019

Moni Minhas

100,000

$0.80

Sept. 14, 2019

Marc Bustin

100,000

$0.80

Sept. 14, 2019

Brian Manko

150,000

$0.80

Sept. 14, 2019

David Sidoo

250,000

$0.80

Sept. 14, 2019

Herb Dhaliwal

300,000

$0.80

Sept. 25, 2019

Dev Randhawa

750,000

$0.80

Sept. 14, 2019

Steve Harding

1,000,000

$0.80

Sept. 14, 2019

Herb Dhaliwal

50,000

$0.13

March 14, 2021

Moni Minhas

50,000

$0.13

March 14, 2021

Herb Dhaliwal

400,000

$0.09

May 10, 2021

Moni Minhas

400,000

$0.09

May 10, 2021

Brian Manko

150,000

$0.09

May 10, 2021

Diane Dalmy

150,000

$0.09

May 10, 2021


Total:


3,900,000

   

__________

